OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 18 March 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 14 June 2022 has been considered.

Response to Amendment
The Amendment filed 08 June 2022 has been entered. Claims 21, 23, 24, and 26 have been canceled, and claims 1, 6, 7, 10, 13-17, 22, and 25 have been amended. As such, claims 1-18, 22, and 25 remain pending and are under consideration/have been examined on the merits. 
The amendments to the claims have overcome the objections to claims 15 and 26 previously set forth in the Non-Final Office Action dated 08 March 2022 (hereinafter “Non-Final Office Action”). The claim objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome the rejection of claims 21, 22, and 26 under 35 U.S.C. 112(d) previously set forth in the Non-Final Office Action. The 112(d) rejection(s) has been withdrawn. 
The amendments to the claims have also overcome the following rejections: claims 1-5, 7, 11-16, and 23-25 under 35 U.S.C. 102(a)(1) as anticipated by Oda; claims 1-7, 11, 13-16, 23, and 24 under 102(a)(1) as anticipated by Morimoto; and each/every rejection set forth under 35 U.S.C. 103 and in view of/dependent upon Morimoto as relied upon under 102(a)(1). The aforesaid prior art rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Duplicate Claims, Warning
Applicant is advised that should claim 1 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (specifically, identical). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).

Claim Interpretation
 Please see paragraphs 18, 20, and 21 of the Non-Final Office Action regarding the interpretation of claim 18 for examination on the merits. The aforesaid interpretation is maintained herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2003/0083425; “Morimoto”) (prev. cited) in view of Knight et al. (US 2014/0010925; “Knight” (newly cited); Burkhart et al. (US 5,708,100; “Burkhart”) (prev. cited); and Pfeil et al. (US 5,424,340; “Pfeil”) (prev. cited).
Regarding claims 1, 13, and 25, Morimoto discloses a coating composition for food and beverage containers, as well as a metal food or beverage container (can) coated on the internal (and/or external) surface thereof with said composition [Abstract; 0001, 0029, 0093-0095]. The coating composition comprises a polyester resin (film-forming polymer); and a resole phenolic resin (crosslinker) comprising the reaction product of an aldehyde, such as formaldehyde, with a phenol compound having no less than three reactive sites with formaldehyde [0002, 0020-0027, 0037, 0056-0064, 0069, 0084, 0089]. Non-limited examples of the phenol compound include, inter alia, bisphenol A, bisphenol F, phenol, and m-cresol [0060]. The composition is “baked and set” [0089], i.e., thermally cured in the presence of the resole phenolic resin crosslinker, at a temperature of 100 to 300°C (i.e., 212 to 572°F), preferably 150 to 250°C (i.e., 302 to 482°F) [0097] (reads on thermally curable).
Morimoto is silent regarding the phenol compound comprising (i.e., being one or more of) 4,4’,4’’-methane triyltriphenol; 1,1,2,2-tetrakis(4-hydroxyphenyl)ethane; phloroglucide; 2,7-dihydroxynaphthalene; 1,5-dihydroxynaphthalene; or bisphenol M. 
Knight is directed to a coating composition for the interior surfaces of food containers, wherein the coating composition includes a phenolic-modified polyester resin [Abstract; 0002, 0005, 0010]. Knight teaches that it was known in the art prior to the effective filing date of the invention to eliminate the use of bisphenol A (“BPA”) from coatings applied to food containers [0007-0009, 0024, 0026, 0027]. The coating composition includes a polyester resin, of which is grafted with a phenolic resin included therein [0011, 0014, 0019]. Knight teaches that the phenolic resin may be a resole-type resin or novolak-type resin, wherein the components which are useful for preparing the novolak resin are also useful for preparing the resole resin [0016, 0017]. Knight teaches that aldehydes such as formaldehyde are commonly used; and phenolics including phenol, resorcinol, m-cresol, and trisphenol, among others, may be utilized [0016] in place of BPA. 
In view of the foregoing, Knight reasonably teaches that it is known to replace BPA as the phenol component for resole  resins included in polyester-based food/beverage can coating compositions with suitable phenol alternatives; and also teaches that those phenol/aldehyde components which are useful in forming novolak resins are also suitable for use in forming resole resins. 
Burkhart teaches that alongside bisphenol A and bisphenol F (among others such as resorcinol), tris(4-hydroxyphenyl)methane (i.e., 4,4’,4’’-methane triyltriphenol) and 1,5-dihydroxynaphthalene are recognized in the food can-coating art as polyhydric phenols suitable for reaction with (form)aldehyde for forming can-coating polymers which are food-safe, including epoxy-derivatives of novolak-type phenolic resins [col 1, 1-13; col 2, 35-67; col 3, 1-6] (see MPEP 2144.06(II); 2144.07). As such, one of ordinary skill in the art recognizes that Burkhart is reasonably teaching that tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene are functionally equivalent to polyhydric phenols such as resorcinol, BPA, and bisphenol F in forming novolak resins, including epoxide-derivatives thereof, for use in the food can-coating industry. 
Similar to Burkhart, Pfeil is also teaching that alongside BPA, bisphenol F, resorcinol, and hydroquinone, tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene are known polyhydric phenols suitable for use as a reactant (with aldehydes) in forming can-coating polymers (or components thereof) intended for contact with foodstuffs [col 4, 1-35].
One of ordinary skill in the art recognizes (i.e., based on the molecular structure) that both of tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene meet the requirement set forth by Morimoto of the phenol having no less than three open ortho and/or para sites relative to the hydroxy group(s).
Morimoto, Knight, Burkhart, and Pfeil are all in the related field of coatings for the inner surface metal cans intended for contact with food or beverage stored therein.
In view of the totality of the disclosures/teachings of the prior art above – that is, the combination thereof – one of ordinary skill in the art would have recognized that (1) it is known to eliminate the use of BPA and its structural analogs from polymeric components which are utilized in forming coatings for the inner surfaces of food containers; (2) that phenol compounds which are suitable/known for use in forming novolak resins are also suitable for resole resins; and (3) that tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene are functionally/suitably equivalent to phenols such as BPA, resorcinol, and m-cresol, among others, in forming phenolic-type resins (or epoxide-derivatives thereof) for use in coatings for inner surfaces of food containers. 
As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coating composition of Morimoto by having replaced/substituted BPA or bisphenol F (reactant which forms the resole phenolic resin crosslinker) with tris(4-hydroxyphenyl)methane and/or 1,5-dihydroxynaphthalene, in view of the combined teachings of Knight, Burkhart, and Pfeil as stated above, as the aforesaid phenols would have been recognized as (i) suitable phenol reactants for forming novolak and resole resins (and epoxide derivatives thereof) for food-contact coatings or components thereof for metal cans (see MPEP 2144.07); (ii) functionally equivalent phenols to bisphenol A and/or bisphenol F (as well as resorcinol and/or m-cresol) for reaction with aldehydes to form resoles or novolaks (see MPEP 2144.06(II)), where an express suggestion to substitute functionally equivalent components is not necessary to render said substitution obvious; and (iii) in view of the foregoing, a multifunctional phenol within the (ortho/para) parameters specified by Morimoto (see MPEP 2144.07). 
The coating composition of Morimoto, as modified, would have comprised all of the features set forth above, wherein tris(4-hydroxyphenyl)methane and/or 1,5-dihydroxynaphthalene would have been utilized as the phenol (in place of bisphenol A or F) for reaction with the formaldehyde (under resole conditions) to form the resole phenolic resin crosslinker of the composition. Tris(4-hydroxyphenyl)methane, i.e., 4,4’,4’’-methane triyltriphenol, and 1,5-dihydroxynaphthalene read on the claimed/corresponding phenol group-containing compound recited in claims 1, 13, and 25.
Regarding claim 2, Morimoto discloses that the coating composition contains 1-99 parts by weight resole phenolic resin for 99 parts by weight of the polyester [0027, 0069]. In other words, based on the total weight of the resole and polyester, the polyester ranges from 50-99 wt.%, and the resole ranges from 1-50 wt.%. Thus, Morimoto does not disclose an embodiment where the polyester is included in a minority amount relative to the resole. Given that the “majority amount” of two components, as claimed, is effectively “greater than 50 wt.%” (e.g., 50.000001 wt.%), it can be said that the weight ratio disclosed by Morimoto is substantially identical to that claimed (and thus may differ in terms of places after the decimal). In view of the foregoing, and given that the resole crosslinks the polyester (i.e., the film-forming polymer), the ratio disclosed by Morimoto reads on the limitations of claim 2. 
Regarding claim 3, the weight range of the polyester relative to the resole set forth above in the rejection of claim 2, reads on the limitations of claim 3. The weight range of 50-99 wt.% polyester based on total of polyester and resole is within the claimed range of up to 99.5 wt.%. 
Regarding claim 4, the weight range of the resole phenolic resin relative to the polyester set forth above in the rejection of claim 2, reads on the limitations of claim 4. The weight range of from 1-50 wt.% resole is within the claimed range of at least 0.5 wt.%.
Regarding claim 5, the polyester (film-forming polymer) of the coating composition of Morimoto, as modified above, does not include/is not formed from any of bisphenol A, F, or S, or structural units derived therefrom. 
Regarding claim 6, as set forth above in the rejection of claim 1, the polyester of the coating composition of Morimoto, as modified, reads on the film-forming polymer being a polyester as recited in claim 6.
Regarding claim 7, as set forth above in the rejection of claim 1, the aldehyde of the resole resin of the composition of Morimoto, as modified, is formaldehyde.
Regarding claims 8 and 9, as set forth above in the rejection of claim 1, the phenol compound of the resole resin of the composition of Morimoto, as modified, would have been tris(4-hydroxyphenyl)methane (and/or 1,5-dihydroxynaphthalene), wherein tris(4-hydroxyphenyl)methane exhibits three hydroxy groups and three phenyl rings (see pp. 10 of Applicant’s specification). 
Regarding claim 10, as set forth above in the rejection of claim 1, the phenol compound of the resole resin of the composition of Morimoto, as modified, would have been, inter alia, tris(4-hydroxyphenyl)methane, i.e., 4,4’,4’’-methane triyltriphenol, of which reads on the limitations of claim 10. 
Regarding claim 11, as set forth above in the rejection of claim 1, the coating composition of Morimoto, as modified, is thermally curable in the temperature range of 212 to 572°F, of which encompasses and therefore renders prima facie obvious the claimed range of 350 to 480°F (see MPEP 2144.05(I)). 
Regarding claim 12, as set forth above in the rejection of claim 1, the coating composition of Morimoto, as modified, including both the polyester and the resole resin crosslinker, would not have included/been formed from any of BPA, bisphenol F, or bisphenol S, nor structural units derived therefrom. 
Regarding claim 14, the reasons/rationale for rejection of claim 2 above read on the limitations of claim 14 and thus are incorporated herein by reference. 
Regarding claim 15, the reasons/rationale for rejection of claim 5 above read on the limitations of claim 5 and thus are incorporated herein by reference.
Regarding claim 16, the reasons/rationale for rejection of claim 7 above read on the limitations of claim 7 and thus are incorporated herein by reference.
Regarding claim 17, as set forth above in the rejection of claim 13, the phenol compound of the resole resin of the composition of Morimoto, as modified, would have been (inter alia) tris(4-hydroxyphenyl)methane, i.e., 4,4’,4’’-methane triyltriphenol (reads on the claimed/corresponding species of phenol group-containing compound). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, in view of Knight, Burkhart, and Pfeil as applied to claim 13 above, further in view of Bariatinsky et al. (US 2005/0196629; “Bariatinsky”) (prev. cited).
Regarding claim 18, as set forth above in the rejection of claim 13, Morimoto, as modified, discloses the coated metal can, of which is intended for containing food or beverage. 
Morimoto is silent regarding the food being a fatty food.
Bariatinsky teaches that it is known in the art to store foods such as vegetables, fruits, soups, yogurts, barbecue sauces, and dairy products such as buttermilk and coffee, in metal containers coated internally with a crosslinked polyester resin, said crosslinker in the form of a phenoplast (i.e., phenolic resin) [0002, 0015, 0017, 0042, 0080, 0088, 0089, 0091, 0092, 0097, 0116].
Morimoto and Bariatinsky are both directed to metal food or beverage containers coated internally with a crosslinked polyester resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored any of the foods taught by Bariatinsky, including soups, yogurts, barbecue sauces, or dairy products such as buttermilk or coffee, in the coated can of Morimoto, as the coated can of Morimoto would have been recognized as suitable for containing foodstuffs of the aforesaid nature (see MPEP 2144.07), given that both coatings are crosslinked polyesters and disclosed as suitable for use with foods.
The coated metal can of Morimoto, as modified, would have comprised all of the features set forth above (see rejection of claim 13), and would have further comprised a soup, diary product, barbecue sauce, or yogurt (inter alia) stored in the container. In view of the Claim Interpretation section above, there is a reasonable expectation, absent factually supported objective evidence to the contrary, that at least one of the aforesaid foods packaged in the coated metal can of Morimoto (e.g., barbecue sauce, soups) would have included at least some (i.e., greater than zero) amount of fat, thereby reading on the claimed “fatty food”.

Claims 1-7, 9, 11-16, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Knight; Mayr et al. (US 2011/0163106; “Mayr”) (prev. cited); and Fujie et al. (US 2010/0010123; “Fujie”) (prev. cited).
Regarding claims 1, 13, and 25, the disclosure(s) and teachings of Morimoto and Knight, as well as the deficiencies of Morimoto with respect to claims 1, 13, and 25, relied upon herein for the basis of the grounds of rejection, are as set forth above in paragraphs 15-18 and thus not repeated herein for the sake of length of the Office Action. 
Similar to Knight, Mayr is teaching that it is desirable (as is generally well recognized) to reduce or eliminate both of bisphenol A and bisphenol F from coating compositions intended for contact with foodstuffs [0003-0007].
Fujie discloses a composition including a polymer, an ultraviolet absorbent, and a solvent, said composition suitable as a material for food packaging [Abstract; 0001, 0011, 0016, 0123, 0141, 0158, 0162]. Fujie teaches that bisphenol A, bisphenol F, and bisphenol M (inter alia) are functionally equivalent polyvalent (as well as polyhydric) phenols [0142] suitable for use in forming the aforesaid polymer. Given that Fujie teaches that the polymer may form a food packaging material, and in view of Morimoto teaching the use of bisphenol A and F for the crosslinker in the food contact coating, it can be said that Fujie reasonably teaches that bisphenol M is suitable for use as a functional equivalent to bisphenol A or F for components of coatings/materials associated with foodstuffs (see MPEP 2144.07; 2144.06(II)). Additionally, and in support of the aforesaid rationale establishing functional equivalence, one of ordinary skill in the art recognizes that both of bisphenol A and bisphenol F have four open ortho/para sites for reaction with the aldehyde (as set forth above; within range specified by Morimoto of at least three), as well as recognizes that bisphenol M has (at least) four open ortho and/or para sites as well for the reaction with the aldehyde. 
Morimoto and Fujie are both directed to polymeric compositions suitable for food packaging. Morimoto and Mayr, as well as Knight, are in the related field of coating compositions for the inner surfaces of metal food/beverage containers. Morimoto, Knight, Mayr, and Fujie are all directed to polymeric compositions which are suitable for food packaging. 
Given that it would have been recognized by one of ordinary skill in the art prior to the effective filing date of the invention to eliminate the use of BPA and bisphenol F from coatings intended for contact with food/beverage, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have substituted bisphenol M for bisphenol A or F as the phenol (to be reacted with the formaldehyde) of the resole phenolic resin of the coating composition of Morimoto, as bisphenol M would have been recognized in the art as a functionally equivalent phenol to that of bisphenol A or F for food packaging materials, where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)).
Per the aforesaid modification, the coating composition of Morimoto would have comprised all of the features set forth above, wherein the resole resin crosslinker would have been the reaction product of bisphenol M with an aldehyde such as formaldehyde, thereby reading on the claimed bisphenol M phenol group-containing compound and rendering obvious claims 1, 13, and 25. 
Regarding claims 2-7, the reasons/rationale for rejection set forth above in paragraphs 26-31, that is, the rejections of claims 2-7 under 35 U.S.C. 103 over Morimoto in view of Knight, Burkhart, and Pfeil, read on the limitations of claims 2-7 under the instant grounds of rejection and are thus incorporated herein by reference.
Regarding claim 9, as set forth above in the rejection of claim 1, the phenol of the resole resin crosslinker of the composition of Morimoto, as modified, is bisphenol M, of which exhibits three phenyl rings (see Applicant’s specification pp. 12).
Regarding claim 11, the reasons/rationale for rejection set forth above in paragraph 34, that is, the rejection of claim 11 under 35 U.S.C. 103 over Morimoto in view of Knight, Burkhart, and Pfeil, read on the limitation of claim 11 under the instant grounds of rejection and are thus incorporated herein by reference. 
Regarding claim 12, the reasons/rationale for rejection set forth above in paragraph 35, that is, the rejection of claim 12 under 35 U.S.C. 103 over Morimoto in view of Knight, Burkhart, and Pfeil, read on the limitations of claims 12 under the instant grounds of rejection and are thus incorporated herein by reference.
Regarding claims 14-16, the reasons/rationale for rejection set forth above in paragraphs 36-38, that is, the rejections of claims 14-16 under 35 U.S.C. 103 over Morimoto in view of Knight, Burkhart, and Pfeil, read on the limitations of claims 14-16 under the instant grounds of rejection and are thus incorporated herein by reference. 
Regarding claim 22, as set forth above in the rejection of claim 13, the phenol of the resole resin crosslinker of the composition of Morimoto, as modified, is bisphenol M, of which reads on the claimed/corresponding species bisphenol M recited in claim 22.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, in view of Knight, Mayr, and Fujie as applied to claim 13 above, further in view of Bariatinsky.
Regarding claim 18, as set forth above in the rejection of claim 13, Morimoto, as modified by the teachings of Knight, Mayr, and Fujie, discloses the coated metal can, of which is intended for containing food or beverage.
Morimoto is silent regarding the food being a fatty food.
Bariatinsky discloses/teaches that which is set forth above in paragraph 43, incorporated herein by reference. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coated can of Morimoto (as modified) for the same reasons/rationale and in the same manner as set forth above in paragraphs 44 and 45, incorporated herein by reference.
As modified, the coated metal can of Morimoto would have comprised all of the features set forth above (see rejection of claim 13), and would have further comprised a soup, diary product, barbecue sauce, or yogurt (inter alia) stored in the container. In view of the Claim Interpretation section above, there is a reasonable expectation, absent factually supported objective evidence to the contrary, that at least one of the aforesaid foods packaged in the coated metal can of Morimoto (e.g., barbecue sauce, soups) would have included at least some (i.e., greater than zero) amount of fat, thereby reading on the claimed “fatty food”.

Response to Arguments
Applicant’s arguments, see Remarks filed 08 June 2022, pp. 7 and 8, with respect to the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Oda, as well as being anticipated by Morimoto, have been fully considered and found persuasive. The Examiner agrees that per the amendments to the claims, neither Oda nor Morimoto disclose/teach the corresponding phenol group-containing compound of the resole phenolic resin being selected from the claimed species. As such, the aforesaid 102(a)(1) rejections have been withdrawn.
In view of the foregoing, it is noted that each and every rejection previously set forth under 35 U.S.C. 103 in the Non-Final Office Action, of which were dependent upon the aforesaid 102(a)(1) rejection(s), have also been withdrawn by the Examiner due to the amendments. 
However, it is noted that new grounds of rejection are set forth above in view of newly cited prior art to Knight, said new grounds necessitated by the amendments to the claims. 
Furthermore, to facilitate compact and expedient prosecution of the instant application, Applicant’s relevant arguments set forth on pp. 8-11 of the Remarks are addressed below.

On pp. 9 and 10 of the Remarks, Applicant asserts that individually and respectively, Mayr, Burkhart, and Pfeil do not disclose nor teach/suggest a resole phenolic resin that is the reaction product of an aldehyde and phenolic compound as recited in claims 1, 13, and 25. Applicant also asserts, with respect to Burkhart and Pfeil, that the respective disclosures are directed to epoxy resins formed from polyglycidyl ethers of the phenol compounds identified by the Examiner, and thus not resole phenolics formed therefrom.
However, it appears that Applicant has misconstrued the grounds of rejection previously (and instantly) set forth by the Examiner, and/or is attacking the references individually. 
The grounds of rejection set forth do not rely on Burkhart, Pfeil, or Mayr for the disclosure/teaching of the phenolic crosslinker resin being a resole-type phenolic resin. The disclosure of the resole phenolic crosslinker is explicitly set forth in Morimoto (primary reference), of which is relied upon to read on the claimed resole phenolic resin. The disclosure/teachings of Burkhart and Pfeil which are relied upon (in the grounds of rejection) are the teaching(s) of the suitable/functional equivalence of tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene to phenolic compounds such as BPA and bisphenol F (as well as m-cresol, resorcinol) for forming resole/novolak phenolic resins and epoxide derivatives thereof which are suitable for use in food-contact coatings for metal containers. In other words, Burkhart and Pfeil are not relied upon for individual teachings of the respective phenol compounds utilized in resole-type phenolic resins, but rather, and more simply, for establishing that the phenol compounds were recognized as suitable equivalents to one another for forming resole/novolak resins, as well as (in view of the teachings of Knight and/or Mayr, depending on grounds of rejection above) being suitable replacements/substitutes for BPA in food-contact coatings, wherein the elimination of BPA is (and was prior to the effective filing date) generally well-known/recognized in the related art field of food can coatings. 
Contrary to Applicant’s assertions on pp. 9 and 10 of the Remarks, the Office Action does not state that Burkhart teaches the phenol/formaldehyde reaction product being a resole, and does not state that Pfeil teaches the phenol/formaldehyde reaction product being a resole. 
In view of the foregoing, it appears that Applicant is attacking the secondary references individually, and is not considering the combination of references and corresponding teachings (in totality) which form the grounds of rejection in support of prima facie obviousness. Applicant is respectfully directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Further, the test for obviousness is what the combined teachings of the references would have suggested to a person having ordinary skill in the art.
In consideration of the above, it is noted that Applicant has not addressed the combination of the prior art as set forth in the grounds of rejection to establish prima facie obviousness, that is, the rationale for combination of said prior art, rooted in case law set forth in at least MPEP 2144.06(II) and 2144.07.
For the reasons above, Applicant’s arguments have not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2003/0113462 to Hirose et al. – [Abstract; 0004, 0006, 0008, 0048-0050] discloses a coating composition for the inner surface of food/beverage cans, said composition including a polyester and a resole phenolic resin, wherein the phenol compound avoids the use of BPA and may be inter alia bisphenol B, bisphenol F, or tetrafunctional phenols 
US 2011/0315591 to Lespinasse et al. – [Abstract; 0003, 0009, 0077, 0080, 0082-0085] discloses a polyester-based resin coating composition for the surfaces of food/beverage cans, said composition including a resole-type phenolic crosslinker which is preferably free of BPA, BPF, diglycidyl derivatives of the aforesaid, and epoxy novolaks

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782